Franklin Templeton will not allow retaliation against any Covered Employee who has submitted a report of a violation of the Policy or the related Procedures in good faith. FRANKLIN TEMPLETON INVESTMENTS PERSONAL INVESTMENTS AND INSIDER TRADING POLICY May 2013 10 Appendix Covered Employees Access Persons Portfolio Persons Independent Directors Prohibited Activities (Section 1.3) X X X X Prohibited Transactions and Other Requirements (Sections 2.4 and 2.5) Prohibition on Trading Activity that Conflicts with FT Funds or Client Accounts X X X X Prohibition on Short Sales of FRI and Closed-end FT Funds X X X X Trading in Shares of the FT Funds When in Possession of Material Non-Public Information X X X X Short-Term Trading in Open-end FT Funds X X X X Prohibition on Investments in Initial Public Offerings X X Prohibition on Short Sales of All Securities X Short Swing Rule X Disclosure of Interest in Securities X Reporting Requirements (Section 2.6) Initial Certification/Acknowledgment X X X X Initial Disclosure of Accounts and Holdings X X Annual Disclosure of Accounts and Holdings X X Annual Certification of Compliance X X X X Quarterly Disclosure of Transactions X X X* Quarterly Disclosure of New Accounts X X Pre-Clearance Requirements (Section 2.7) X X X* Insider Trading (Section 3) X X X X Requirement to Report Violations (Section 5.4) X X X X *Only applicable if the Independent Director, at the time of his or her transaction, knew or should have known that, during the 15 calendar day period before or after the date of the Independent Director’s transaction, the security was purchased or sold or considered for purchase or sale by an FT Fund or Client Account. FRANKLIN TEMPLETON INVESTMENTS
